We see no error in the instructions complained of. They are quite as favorable as the defendant had a right to ask. He alleged, as a justification for his disobedience to the subpoena, inability to attend Court. This inability must be passed upon, and decided by reference to the modes of traveling which are in use in the community. If one mode of conveyance be impracticable, but others exist      (13) which are not impracticable, and nothing is shown on the part of the person summoned to establish that these were not within his
power, his nonattendance cannot be attributed to inability. Upon the evidence stated, admitting it to be true, it was scarcely possible for any Jury to find the defendant's plea in his favor, and he could ask for no instruction, which would have warranted such a verdict.
PER CURIAM.                                                No error.